Citation Nr: 0100339	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active from July 1944 to February 1946 
and from September 1950 to November 1951.

By rating actions dated in March 1946 and August 1947 the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania denied service connection for a back 
disability.  The veteran was notified of the service 
connection denials by letters dated in March 1946 and August 
1947, however, he failed to file timely appeals therefrom and 
those actions became final.  

In November 1959 to veteran's file was transferred from the 
Pittsburgh RO to the RO in Roanoke, Virginia.

Recently, the veteran submitted additional evidence to reopen 
his claim for entitlement to service connection for a low 
back disability.  This matter comes before the Board on 
appeal from an October 1998 rating decision by the Roanoke, 
Virginia RO, wherein the veteran's application to reopen his 
claim of service connection for a low back disability was 
denied.


FINDINGS OF FACT

1.  In an August 1947 rating decision the RO denied service 
connection for a back disability; the veteran did not appeal 
this denial.

2.  Evidence added to the record since August 1947 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  An August 1947 rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§§ 1110, 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (2000).

2.  Evidence received since the August 1947 rating decision 
is new and material and the claim for service connection for 
a low back disability is reopened.  38 U.S.C.A. §§ 1110, 
5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Service medical records from the veteran's first period of 
active service include a February 1946 separation examination 
report and dental, immunization, and medical history records.  
The February 1946 separation examination report lists, "low 
back pain since June 1945" under history of illness or 
injury.  Upon examination, the spine was noted to be normal.

In March 1946 the veteran filed a claim of service connection 
for a back disability.  He maintained that he had suffered 
from "an almost constant backache" since being thrown from 
a truck in June 1945.

By way of a rating decision dated March 1946, the RO denied 
the veteran's claim of service connection for a back 
disability.  The March 1946 rating decision was not appealed 
and became final.

A letter from a physician dated in March 1946 states that the 
veteran first sought treatment in August 1945.  The veteran 
complained of pain in the lower part of his back, which was 
over the region of the sacroiliac joint.  He reported that 
when he was is service he was unloading a fuel truck when the 
driver accidentally stepped on the accelerator, throwing the 
veteran off of the truck.  The veteran fell six to eight feet 
to the ground.  The veteran stated that he had pain over the 
sacroiliac joint ever since.  In the letter, the physician 
stated that objectively there was no apparent pathology.  
Subjectively, the veteran had pain when he stood too long or 
when he stooped or bent over.  The veteran also reported that 
he recently left a job due to constant pain as a result of 
being on his feet a lot.  The physician stated that he 
believed that the veteran should be under the care of an 
orthopedic surgeon and that the prognosis even then was 
questionable.

Additional service medical records were received by the RO in 
May 1947.  These service medical records include a medical 
report dated in February 1946, which notes that there was 
some slight scoliosis of the thoracic spine with a convexity 
to the left.  Otherwise, the thoracic spine appeared to be 
grossly normal.  In addition, the lumbar spine appeared 
grossly normal and there was incomplete fusion of the neural 
arch of the first sacral segment.

A hospitalization summary report dated in June 1947 from a 
Veterans Affairs Medical Center (VAMC) in Butler, 
Pennsylvania shows that the veteran complained of back pain 
despite intensive physiotherapy.  An orthopedic consultation 
found no evidence of orthopedic pathology.  Examination of 
the back revealed slight tenderness over both costovertebral 
angles with tenderness on palpation over the right lumbar 
muscles and the right sacroiliac joint with moderate spasm of 
the muscles.  X-rays of the lumbosacral area revealed no 
evidence of bone pathology, although there was a small spina 
bifida of the first sacral segment.  Diagnoses included 
myositis, fibrosa, of the lumbar region, chronic, mild.

Upon consideration of this evidence in August 1947, the RO 
denied service connection for a low back disability holding 
that the service medical records showed no evidence of a back 
disability, therefore, the evidence failed to establish that 
the condition was incurred in or aggravated by service.  The 
August 1947 rating decision was not appealed and became 
final.

In September 1998, the veteran requested that the claim of 
entitlement to service connection for a back disability be 
reopened.  The newly submitted evidence includes service 
medical records from the veteran's second tour of duty that 
were received in September 1998, lay statements dated and 
received in May 1999 from his brother and sister-in-law, and 
a letter from the veteran that was dated and received in 
August 1999.

The service medical records submitted in September 1998 are 
from the veteran's second period of active service.  These 
service medical records show evidence of back pain in 
September 1951.  Although some of the entry is illegible, a 
portion of the note states, "been unable to do the work of 
his rate because of soreness and tenderness of middle back."  
A November 1951 report of medical history states that the 
veteran had lumbosacral pain; he reported a history of low 
back pain over many years.  The examiner noted that X-rays 
and physical examinations had been persistently negative.  
All attempts at therapy, diathermy, exercises, and back 
braces had not been successful.  The examiner reported that 
the veteran had been given an injection to the lumbar spine 
that day.  The veteran subsequently experienced syncope.  
When he regained consciousness his legs were weak and he 
"couldn't walk".  The following day, after bed rest and no 
other treatment, the veteran had no other symptoms and walked 
without difficulty.

A November 1951 medical examination report for the veteran's 
release to inactive duty notes the veteran's history of 
backaches since October 1950 and previous back trouble in 
1945.

The letter from the veteran's sister-in-law that was dated 
and received in May 1999 states that she had known the 
veteran since 1940 and that he did not have pain in his back 
prior to being drafted into the Navy in July 1944.  She 
further stated that after he returned home after his 
discharge in February 1946, the veteran had severe pain in 
his back from an injury he incurred in Okinawa, Japan in May 
1945.  The veteran was not able to work steadily and would 
miss one to three days of work per week due to the pain in 
his back.  She stated that an orthopedic specialist 
prescribed a sacroiliac belt that was custom made for the 
veteran, which he wore daily for approximately twenty years.

The letter from the veteran's brother that was dated and 
received in May 1999 states that the veteran did not have 
back pain before entering the Navy in 1944 and that he had 
continued back pain since his return home in February 1946.  
His brother further stated that the veteran began wearing a 
back brace in December 1946 and continued to wear it for 
twenty years.

The veteran attached a letter to his substantive appeal that 
was received in August 1999.  The veteran stated that there 
was no evidence of a back injury when he was drafted into the 
Navy and that he had not experienced back problems at any 
time prior to his accident in service.  The veteran 
maintained that his second tour of active duty aggravated his 
back condition and that when he served aboard the San Marcus 
he could not do any of the tasks that pertained to his rate.  
He also stated that he received treatment for his back pain 
at the Portsmouth Naval Hospital in Portsmouth, Virginia.  In 
addition, the veteran stated, "my [service] medical records 
are incomplete for the period of time I spent at the Naval 
Amphibious Base in Norfolk, Virginia."

The RO issued a rating decision in October 1998 and the 
veteran was notified that the application to reopen his claim 
of entitlement to service connection for a back disability 
was denied.

II.  Legal Analysis

An August 1947 rating decision denied the veteran's claim of 
service connection for a back disability on the basis that 
the evidence was insufficient to show that a back disability 
was incurred in or aggravated by service.  Although the 
veteran was given written notification of this determination 
in August 1947, a timely appeal was not thereafter received.  
The rating decision, therefore, became final.  VA Regulation 
No. 2(a), pt. II par. III, VA Regulation 1008 (as in effect 
from 25 January 1936 to 31 December 1957).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnet v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

A review of the evidence submitted since August 1947 shows 
that the additional service medical records from the 
veteran's second period of service are new and material.  
These records note that the veteran experienced lumbosacral 
pain in both his periods of military service and his 
condition had not responded to various forms of treatment.  
The service medical records were not previously of record and 
the information contained therein cannot be said to be 
redundant.  Further, the service medical records are relevant 
to and probative of the issue at hand - they do tend to 
controvert a previous factual determination, indicating 
evidence of a back disability incurred in or aggravated by 
service.  The Board finds that this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In addition, the lay statements submitted in May 1999 note 
the veteran experienced back pain ever since he returned home 
from service in February 1946, and as a result of his pain he 
wore a back brace for twenty years beginning in December 
1946.  These statements were not previously of record and the 
information contained therein cannot be said to be redundant.  
Further, the statements are relevant to and probative of the 
issue at hand because they provide evidence of continuity of 
symptomatology.  See 38 C.F.R. § 3.304(b) (2000). 

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.  

However, for the reasons set forth in the remand below, 
additional development is warranted consistent with the 
requirement of VA's duty to assist, pursuant to the Veteran's 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
low back disability, the claim is reopened.  To this extent 
the appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for a low back disability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. N o. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has alleged that the service medical records of 
record are incomplete.  The duty to assist includes, but is 
not limited to, obtaining complete service medical records 
from the veteran's tours of duty from July 1944 to February 
1946 and from September 1950 to November 1951.  Furthermore, 
in order to properly adjudicate the veteran's claim for 
service connection for a low back disability, a medical 
opinion is required which addresses the nature and etiology 
of the veteran's current back condition.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, to obtain complete copies of 
the veteran's service medical records for 
his tours of duty with the Navy from July 
1944 to February 1947 and from September 
1950 to November 1951.  The efforts to 
obtain such records should be documented.  
If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts undertaken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

2.  The RO should provide the veteran 
with an orthopedic examination to 
determine the nature and etiology of his 
back disability.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  The examiner should be asked 
to review the evidence contained in the 
claims file, including the service 
medical records and a copy of this 
REMAND, in conjunction with the 

examination of the veteran.  The examiner 
should provide opinions in response to 
the following questions::

(a)  Is it at least as likely as not 
that any currently diagnosed back 
disability was initially manifested 
during the veteran's first period of 
service?

(b) If not initially manifested 
during the first period of service, 
is it at least as likely as not that 
the currently diagnosed back 
disability was initially manifested 
during the veteran's second period 
of service?

(c) If not initially manifested 
during either period of service, did 
the currently diagnosed back 
disability clearly and unmistakable 
exist prior to the veteran's first 
period of service or, if not, prior 
to his second period of service? 

(d)  If the currently diagnosed back 
disability existed prior to service, 
is it at least as likely as not that 
the back disability increased in 
severity during service; and, if so, 
was the increase in severity clearly 
and unmistakably the result of the 
natural progress of the underlying 
condition?  

The examiner should set forth in detail 
all findings that provide bases for these 
opinions.

3.  The RO must review the claims file 
and ensure that all notification and 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for a low back disability 
taking into consideration all of the 
evidence of record.  If the benefit 
sought is denied, a new Supplemental 
Statement of the Case should be issued to 
the veteran and his accredited 
representative.  A reasonable amount of 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
is to be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Veterans Law Judge
	Board of Veterans' Appeals

 



